Citation Nr: 0904817	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for anxiety disorder with somatic features.  

2.  Entitlement to service connection for residuals of a low 
back injury.  

3.  Entitlement to service connection for residuals of a hip 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to May 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen the claims of service connection for residuals of a 
low back injury and hip injury.  In the same rating decision, 
the RO granted service connection for anxiety disorder with 
somatic features and assigned a 30 percent evaluation, 
effective October 2002.

In August 2006 and March 2007 the Board remanded the claims 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.  

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's major anxiety disorder with 
somatic features is characterized by anxiety, nervousness, 
chronic nausea, and gagging.  

3.  Competent evidence of a nexus between residuals of a low 
back injury and service is of record.   

4.  Competent and credible evidence of arthritis of the right 
hip in service, manifestations of arthritis of the right hip 
within one year following the veteran's discharge from 
service, or of a nexus between the post service arthritis of 
the right hip and service, is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for anxiety disorder with somatic features have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Codes 9413, 9421 (2008).

2.  Giving the benefit of the doubt to the veteran, residuals 
of a low back injury were incurred during his active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

3.  Residuals of a right hip injury were not incurred in or 
aggravated by military service, nor may in-service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Anxiety Disorder with Somatic Features

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for his service-connected 
anxiety disorder with somatic features pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Codes 9421-9413(2007).  The stated code 
sections evaluate anxiety disorder with somatic features 
under the general rating formula for mental disorders.  Such 
general rating formula provides a 30 percent rating where the 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130.  

A 50 percent disability evaluation is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

In order to be entitled to the 70 percent disability 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  

After reviewing the evidence of record, the Board finds that 
the probative and persuasive evidence does not support an 
evaluation in excess of 30 percent for the veteran's service-
connected anxiety disorder with somatic features for any 
portion of the rating period on appeal. 

The evidence of record does not demonstrate any evidence of 
speech or thought disorders.  While the veteran's speech was 
noted to have modest pressure due to him being tense during 
the March 2003 VA examination, his rate and flow of speech 
was normal as reflected in the September 2006 VA examination 
report.  Moreover, both the March 2003 and March 2005 VA 
examiners noted that the veteran's thoughts were well-
organized, with no evidence of psychotic content or process.  
Similarly, the September 2006 VA examiner indicated that 
there was no impairment in the veteran's thought process or 
communication.  The competent evidence also fails to show 
panic attacks occurring more than once weekly.  During the 
October 2008 hearing, the veteran did not report any panic 
attacks, and VA examination reports dated March 2003, March 
2005, and September 2006 are absent of complaints pertaining 
to panic attacks.  Furthermore, such examination reports did 
not indicate any difficulty understanding complex commands.  
Rather his intellectual functioning was estimated as somewhat 
above average upon VA examination in March 2003 and March 
2005.  

The evidence is also void of memory impairment.  Formal 
mental testing conducted during the March 2003 and March 2005 
VA examinations revealed good cognitive functions, as the 
veteran was noted to correctly recall his street address, 
what he had for dinner and breakfast the day before, and give 
appropriate abstract interpretations to certain standard 
proverbs.  In September 2006, the VA examiner specifically 
noted that there was no memory loss or impairment.  

The Board acknowledges disturbances in motivation and mood.  
Indeed, during the March 2003 VA examination, the veteran's 
mood was euthymic, but during the March 2005 VA examination, 
the veteran's mood was described as euthymic and pleasant 
with no external manifestations of severe anxiety.  Such 
findings fail to demonstrate that such disturbances in 
motivation and mood has affected the veteran's ability to 
function independently, appropriately and effectively to such 
an extent as to warrant the next-higher 50 percent rating 
under Diagnostic Codes 9421-9413.  

The Board notes the veteran's reports of mild difficulties in 
establishing and maintaining effective work and social 
relationships during the October 2008 hearing, but the 
overall evidence finds that the veteran has no difficulty in 
establishing and maintaining effective work and social 
relationships.  During the October 2008 hearing, the veteran 
stated that he does not go to the movie theater, fly in an 
airplane, or sit in the backseat of a car due to his 
psychiatric disability.  However, he testified to 
"[g]et[ting] along great" with his wife and two daughters, 
and being an active member of his local town council as well 
as his local Veterans of Foreign Wars organization.  
Therefore, the evidence does not sufficiently demonstrate a 
disability picture commensurate with the next-higher 50 
percent evaluation for any portion of the rating period on 
appeal.  

The Board also recognizes the veteran's GAF score over the 
course of this appeal.  While the more recent GAF score of 60 
in September 2006 denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning, 
the Board finds that the veteran's clinical disability 
picture is illustrative of no more than slight social and 
occupational impairment as reflected in the March 2003 and 
March 2005 GAF scores of 62.  The Board also points out that 
the examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is a factor for 
consideration.  It is not determinative of the percentage VA 
disability rating to be assigned.  The VA disability 
percentage rating is based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  In this case, as noted above, the 
veteran's symptoms are not productive of, or consistent with, 
the criteria for a 50 percent rating.  The veteran's anxiety 
disorder symptoms do not more nearly exhibit the symptoms 
required to warrant the next higher evaluation, and any 
worsening or increase in severity throughout the pendency of 
this appeal remains contemplated by the 30 percent rating now 
in effect.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's anxiety disorder 
with somatic features.  The evidence does not establish that 
his service-connected psychiatric disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Moreover, it does not establish 
that the veteran's service-connected anxiety disorder with 
somatic features necessitates frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the currently assigned 30 percent evaluation 
for anxiety disorder with somatic features appropriately 
reflects the veteran's symptoms throughout the entire rating 
period on appeal, and there is no basis for a higher rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  

B.  Service Connection Claims

The veteran asserts that service connection is warranted for 
his residuals of low back and right hip injuries.  During the 
October 2008 hearing, the veteran testified that during 
service, his ship struck a mine and was sunk in October 1950 
by enemy soldiers.  He explained that he was knocked off the 
ship and landed on his back and right hip.  The veteran 
contends that his current back and right hip disabilities are 
attributable to his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for certain 
"chronic diseases" (including arthritis) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Residuals of a Low Back Injury

Review of the veteran's service treatment records indicates 
complaints and treatment for low back pain.  In an undated 
sick call report, the veteran was noted as having complaints 
of low back pain for approximately two years, most notable 
with change in weather.  It was reported that the veteran was 
thrown from his ship in October 1950 due to enemy attack.  
Although he was questioned on a hospital ship thereafter and 
stated that he "felt well," the veteran's statements are 
deemed credible.  38 U.S.C.A. § 1154(b).  He was released 
without further treatment or x-ray.  Thereafter in June 1952, 
the veteran complained again of back soreness.  Upon 
discharge in May 1953, clinical evaluation of the spine was 
noted as being normal.  

Post service treatment records confirm continuous treatment 
and complaints for a low back condition.  Beginning in August 
1958, private treatment records reference back pain as "long 
standing," and in October 1971, the veteran was diagnosed 
with lumbosacral strain.  In March 1994, a private treatment 
record reports complaints of low back pain.  It was noted 
that the veteran reported having painful back episodes in the 
1970s when his back "went out."  In 1980, he strained his 
back after stretching and bending forward and again in 1994 
after lifting a trash can.  The veteran was diagnosed with 
decreased passive intervertebral motion, range of motion, 
soft tissue extensibility core trunk strength, lower 
extremity flexibility, radiating pain, and subsequent 
decrease in function.  VA outpatient treatment records reveal 
complaints of low back pain for many years and x-rays reflect 
multilevel degenerative disc disease, most significant L5-S1.  
The question for the Board is whether a nexus exists between 
the veteran's in-service back complaints and his current 
disability.

Review of the evidentiary record reveals that during the 
course of this appeal, the veteran underwent a VA examination 
to assess his current residuals of a low back injury.  During 
the September 2006 VA examination, the veteran informed the 
examiner that he injured his lower back when his ship came 
under enemy attack.  He explained that he fell approximately 
twenty-five to thirty feet and landed on his lower back.  
Since that time, he has endured lower back pain, radiating to 
his left leg down to the medial aspect of his foot.  X-rays 
revealed multi-level degenerative disc disease, most 
significant at L5-S1.  The examiner diagnosed the veteran 
with degenerative disc disease, most pronounced at L5-S1, and 
opined that it is less likely than not that his low back 
injury is not the result of his fall from the blast in 
October 1950 during his military service.  The examiner 
explained that the veteran's current abnormality associated 
with his lower back is most likely a result of the natural 
aging process rather than his purported in-service injury.  

The Board also notes that the veteran submitted several 
private medical statements to support his claim for benefits.  
In December 2003, J.K., M.D., stated that x-rays taken of the 
back in November 2003 are consistent with an old injury to 
the back.  Similarly, in February 2004, Dr. J.K. reiterated 
that the veteran's back disability is more than likely 
related to the injuries sustained when the veteran's ship 
struck a mine and sank in enemy waters.  Finally and more 
importantly, in a November private medical statement, B. E. 
Van Dam, M.D., concluded that the veteran sustained an injury 
to his L5-S1 disk in service.  Based upon a review of the 
veteran's service treatment records and post service 
treatment records, he opined that the in-service back injury 
underwent accelerated degeneration resulting in discogenic 
pain.  

After having carefully reviewed the evidence of record, the 
Board finds that with resolution of reasonable doubt in the 
veteran's favor, the evidence supports the award of service 
connection for residuals of a low back injury.  The Board has 
considered both the VA physician's opinion and the private 
physicians' medical statements, in particular the November 
2006 statement by Dr. Van Dam.  Both are competent medical 
evidence.  After reviewing the veteran's claims file, the VA 
examiner found that the veteran's low back disability was not 
related to service, whereas Dr. Van Dam's opinion relates the 
veteran's back condition to his in-service injury.  Given the 
equally balanced positive and negative medical opinions of 
record, the Board concludes that the veteran's current low 
back disability is related to service.  

At this time, the Board notes that it has the duty to assess 
the credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board 
also may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Moreover, the Board acknowledges that 
the United States Court of Appeals for Veterans Claims 
(Court) has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-473 (1993).  Factors for assessing the probative 
value of a medical opinion include a physician's knowledge of 
the veteran's medical history and the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See generally Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Nonetheless, for the reasons stated above, even though Dr. 
Van Dam did not comment on the suggested intercurrent 
injuries, neither did the VA examiner.  Furthermore, Dr. Van 
Dam reviewed the veteran's claims file and also provided 
sound medical reasoning for his opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  As such, Dr. 
Van Dam's statement is equally balanced with the VA medical 
opinion, and after resolving doubt in the veteran's favor, 
service connection for residuals of a low back injury is 
warranted.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the facts of this case, the Board finds that the 
benefit-of-the-doubt rule is for application, and the appeal 
is allowed.  

Residuals of a Hip Injury

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis for his 
right hip condition.  A November 2005 VA x-ray report 
reflects osteoarthrosis of the hips bilaterally, with mild 
hypertrophic change.  

The question of whether the veteran's current diagnosis had 
its onset in service or whether it is otherwise related to 
active service must involve competent medical evidence as to 
medical causation.  Although the record shows that the 
veteran's ship sustained great damage from enemy attacks, the 
veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a right hip condition, 
and an October 1951 x-ray of the right hip was normal.  
Additionally, clinical evaluation of the lower extremities 
was noted as being normal upon discharge in May 1953.  

After discharge from service, post service treatment records 
reflect complaints of occasional hip pain.  However, the 
Board notes that none of the treatment records suggests that 
the veteran's current right hip condition is related to his 
military service.  In fact, a medical report indicates that a 
pelvic mass was noted in April 1954, clinical findings in 
January 1954 and May 1954 showed normal hip joints and no 
abnormality of the hips on examination, respectively.

Based upon the evidence in the claims file, the first time 
the veteran's right hip condition is shown is many years 
after service.  This gap of so many years in the record 
militates against a finding that the veteran's right hip 
condition was caused during service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  There is no corroborating evidence of 
continuity of symptomatology from the time the veteran 
separated from service until approximately 2005.  See 38 
C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Given the negative service treatment 
records, the absence of treatment until many years after 
service, and the absence of any medical evidence relating the 
veteran's symptoms to service, the Board finds that the 
evidence weighs against the veteran's claim.  Continuity of 
symptomatology has not been established.  

In September 2006, the veteran underwent a VA examination for 
his right hip condition.  He reported to the examiner that he 
injured his right hip in service when his ship came under 
enemy attack.  He explained that he was on the gun mount and 
fell approximately twenty-five to thirty feet, landing on his 
lower back and right hip.  X-rays of the hips revealed mild 
degenerative changes of both hips, and the examiner diagnosed 
the veteran with mild bilateral hip osteoarthrosis.  Based 
upon a review of the claims file and physical examination of 
the veteran, the examiner opined that it is "less likely 
than not" the veteran's right hip condition is due to his 
fall from enemy blast during service.  She explained that 
mild osteoarthrosis of the hip indicates that his condition 
is most likely a natural progression of age rather than his 
fall from service.  The examiner concluded that in addition 
to the veteran's in-service x-rays reflecting a normal right 
hip, if the veteran had much more significant osteoarthrosis 
fo the right hip as compared to the left, it would be much 
more likely that the right hip had previously been 
traumatized.  

The Board notes that in support of his claim, the veteran 
submitted a private medical statement that discusses the 
veteran's right hip condition and its relationship to 
service.  In the February 2004 private medical statement, the 
physician stated that he has treated the veteran since the 
1950s.  He opined that his hip degenerative condition is 
"more than likely" related to the injuries sustained in 
service when his ship struck a mine and sank in enemy waters.  

The Board finds that the February 2004 private medical 
opinion does not state whether the veteran's service 
treatment records were reviewed by the physician, and the 
opinion does not provide any rationale as to the long 
evidentiary gap between the veteran's periods of service and 
the initial findings of a hip condition contained within the 
record in 2005, nor does it consider the absence of hip 
complaints during his military service.  The lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the periods of active duty 
and the first complaints or symptoms of a hip condition is 
itself evidence which tends to show that the veteran's right 
hip condition did not have its onset in service or was 
causally related to service.  Under these circumstances, the 
September 2006 private medical opinion carries little, if 
any, probative weight.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (medical opinion premised on unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Board is not bound to accept doctor's opinion 
based exclusively on claimant's recitations).  

To the contrary, as the September 2006 VA examiner's opinion 
was offered following a review of the claims file and a 
physical examination of the veteran, and because the 
conclusion was accompanied by a clear rationale, it is found 
to be highly probative.  Thus, the veteran's right hip 
condition is not related to his military service.  

The Board points out that during the October 2008 hearing, 
the veteran's representative stated that Dr. Van Dam opined 
in November 2006 that the "veteran's back and hip 
condition[s] are more likely than not a result of the sinking 
of the USS Pirate in October 1950, when he was thrown to the 
deck."  However, Dr. Van Dam's November 2006 opinion only 
provides a nexus between the veteran's back condition and 
service, with no mention of a right hip disability.  

The Board is aware of the veteran's contentions that his 
right hip condition is somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without probative and 
persuasive evidence of a nexus between the veteran's current 
right hip problems and service, service connection for such 
disability is not warranted.  

The Board also notes that the provisions of 38 U.S.C.A. § 
1154(b) do not allow a combat veteran to establish service 
connection with lay testimony alone.  Rather, the statute 
relaxes the evidentiary requirements for determining what 
happened during service and is used only to provide a factual 
basis for a determination that a particular disease or injury 
was incurred or aggravated in service, not to link service to 
a current disability.  

The preponderance of the evidence is against the claim for 
service connection for a right hip condition, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In regards to the veteran's claims for service connection, 
the Board finds that the VCAA notice requirements have been 
satisfied by the January 2003 letter.  In the January 2003 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  See also the 
October 2005 VCAA letter.  

Turning to the veteran's claim for an increased rating, this 
claim arises from the veteran's disagreement with the initial 
evaluation following the grant of service connection.  In 
this case, the veteran was provided a VCAA letter in January 
2003 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from 
January 2004 to August 2007, and private treatment records 
dated May 1956 to March 2004.  The veteran was also provided 
VA examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for anxiety disorder with somatic features is denied.  

Entitlement to service connection for residuals of a lower 
back injury is granted.  

Entitlement to service connection for residuals of a hip 
injury is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


